 Case 19-04074         Doc 52     Filed 04/30/20 Entered 04/30/20 15:15:05           Desc Main
                                    Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   IN RE:                                           § CASE NUMBER: 18-42230
   GEORGE DALE WIGINGTON                            §
   dba WYLIE INDUSTRIES                             §
   dba WYLIE INVESTMENT GROUP,
   Debtor                                              CHAPTER 13

   GEORGE DALE WIGINGTON,
   Plaintiff                                       §
                                                   §
    v.                                             §                ADVERSARY NO. 19-04074
                                                   §
   NATIONSTAR MORTGAGE LLC D/B/A                   §
   MR. COOPER and SELECT PORTFOLIO
   SERVICING, INC.,                                §
   Defendants                                      §

  NOTICE OF HEARING ON MR. COOPER’S RULE 12(b)(6) MOTION TO DISMISS
                 EACH CAUSE OF ACTION (Docket No. 49)

         Please take notice that a hearing will be held to consider “Mr. Cooper’s Rule 12(b)(6)

Motion to Dismiss Each Cause of Action” (Docket No. 49) at:


Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on June 16, 2020 at 1:30 PM.

                                                    Respectfully submitted,

                                              BY: /s/ H. Gray Burks, IV
                                                  H. Gray Burks, IV
                                                  State Bar No. 03418320
                                                  SHAPIROSCHWARTZ, LLP
                                                  13105 Northwest Freeway, Suite 1200
                                                  Houston, Texas 77040
                                                  Telephone: (713) 462-2565
                                                  Facsimile: (847) 879-4854
                                                  Email: gburks@logs.com

                                              Attorney for Nationstar Mortgage, LLC d/b/a Mr.
                                              Cooper


                                 CERTIFICATE OF SERVICE
  Case 19-04074       Doc 52    Filed 04/30/20 Entered 04/30/20 15:15:05        Desc Main
                                  Document     Page 2 of 2




       I hereby certify that on April 30, 2020 a true and correct copy of the foregoing Notice
was sent as follows to:

George Dale Wigington
2451 Elm Grove Rd.
Wylie, TX 75098
By email: dalewig10@verizon.net
& ECF/CM Delivery
Pro Se Plaintiff

Yoshie Valadez
McCarthy & Holthus, LLP
1255 W. 15th St., Suite 1060
Plano, TX 75075
By email: yvaladez@McCarthyHolthus.com
& ECF/CM Delivery
Attorney for Select Portfolio Servicing, Inc.


                                                   /s/ H. Gray Burks, IV
                                                   H. Gray Burks, IV
